Citation Nr: 1106327	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  08-11 588	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for left knee patellar 
tendonitis, currently 10 percent disabling.  

2.  Entitlement to an increased evaluation for right knee 
patellar tendonitis, currently 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


REMAND

The Veteran served on active duty from September 1972 to April 
1974. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a November 2006 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

In November 2010, the Veteran testified in a video conference 
hearing in front of the undersigned Acting Veterans Law Judge.  
The transcript of the hearing is associated with the claims file 
and has been reviewed.

At the hearing, the Veteran submitted additional medical evidence 
consisting of a consultation from a private physician regarding 
the disabilities on appeal dated in March 2010.  The new evidence 
was accompanied by a waiver of the Veteran's right to initial 
consideration of the new evidence by the agency of original 
jurisdiction.  38 C.F.R. §§ 19.9, 20.1304(c) (2010).  
Accordingly, the Board will consider the new evidence in the 
first instance in conjunction with the issue on appeal.

The Board finds that additional development is warranted 
regarding the issues of entitlement to increased evaluations in 
excess of 10 percent for the right and left knee patellar 
tendonitis.  Based on the Veteran's hearing testimony, there is 
an indication that his bilateral knee disability has increased in 
severity since the last VA examination that was conducted in July 
2006.  Additionally, the March 2010 consultation from the private 
physician indicated that x-rays of the knees revealed progression 
in his radiographic pattern since 2006.  Given the possible 
increase in severity and that the most recent VA examination was 
conducted over four years ago, the Board finds that the Veteran 
should be afforded another VA compensation examination to assess 
the current degree of disability of his patellar tendonitis in 
the right and left knees.  See Palczewski v. Nicholson, 21 Vet. 
App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997).

It appears that the Veteran receives regular treatment at the VA 
Medical Center (VAMC) in Marion, Illinois.  Updated treatment 
records should be obtained in light of the remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's more recent 
treatment records (since December 2009) 
from the Marion VAMC and associate the 
records with the claims folder.

2.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his service-connected right and 
left knee disability.  (Advise the Veteran 
that failure to appear for an examination 
as requested, and without good cause, could 
adversely affect his appeal.  See 38 C.F.R. 
§ 3.655 (2010).)  All indicated 
evaluations, studies, and tests deemed 
necessary should be accomplished and all 
findings reported in detail.  The claims 
file should be made available for review in 
connection with the examination.  Please 
send the claims folder to the examiner for 
review in conjunction with the examination.  
A complete rationale for all opinions 
should be provided.

3.  After undertaking any other development 
deemed appropriate, re-adjudicate the 
issues on appeal.  If any benefit sought is 
not granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case and afford them an 
opportunity to respond before the record is 
returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
RYAN T. KESSEL 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

